Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest an automatic hub labeling device that comprises a label printer and label pasting mechanism disposed in a space below a conveying mechanism, the label pasting mechanism comprising a lifting apparatus, a pasting guide post, a press driving apparatus, a press head and a label sucker.
Huang et al (US 2019/0294842) discloses a device for identifying an aluminum alloy die-cast hub comprising a conveying mechanism, a blocking component and an image sensor. Huang does not teach or suggest an automatic hub labeling device that comprises a label printer and label pasting mechanism disposed in a space below a conveying mechanism, the label pasting mechanism comprising a lifting apparatus, a pasting guide post, a press driving apparatus, a press head and a label sucker.
Pollard (US Patent 5,303,463) discloses a system for assembling and balancing automotive wheels where the rim comprises a label with information of the wheel. Pollard does not teach or suggest an automatic hub labeling device that comprises a label printer and label pasting mechanism disposed in a space below a conveying mechanism, the label pasting mechanism comprising a lifting apparatus, a pasting guide post, a press driving apparatus, a press head and a label sucker.
Bowers et al (US 2016/0063770) discloses a system, method and computer readable media for transferring data from a delivery item to a label for application of the label onto the delivery item where the system comprises a camera configured to capture an image of the data on the delivery item, a control computer configured to process the image of the data, integrate the image of the data captured by the camera into a label template and to generate a print file form the label template, and at least one label applicator disposed after the camera relative to a direction of travel of the delivery item on a conveyer, the at least one label applicator being configured to print the label including the data contained in the print file and apply the printed label onto a top surface of the delivery item. Bowers does not teach or suggest an automatic hub labeling device that comprises a label printer and label pasting mechanism disposed in a space below a conveying mechanism, the label pasting mechanism comprising a lifting apparatus, a pasting guide post, a press driving apparatus, a press head and a label sucker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746